Exhibit 99.1 YM BIOSCIENCES INC. ANNUAL INFORMATION FORM YEAR ENDED JUNE 30, 2007 September 24, 2007 YM BIOSCIENCES INC. ANNUAL INFORMATION FORM TABLE OF CONTENTS DOCUMENTS INCORPORATED BY REFERENCE 2 GLOSSARY OF TERMS AND PROPER NAMES 3 FORWARD LOOKING STATEMENTS 6 CORPORATE STRUCTURE 6 GENERAL DEVELOPMENT OF THE BUSINESS 7 NARRATIVE DESCRIPTION OF THE BUSINESS 8 DIVIDENDS 37 CAPITAL STRUCTURE 38 COMMON SHARES 38 MARKET FOR SECURITIES 38 DIRECTORS AND OFFICERS 39 AUDIT FEES 46 LEGAL PROCEEDINGS 46 TRANSFER AGENT AND REGISTRAR 46 MATERIAL CONTRACTS 46 INTERESTS OF EXPERTS 47 ADDITIONAL INFORMATION 47 DOCUMENTS INCORPORATED BY REFERENCE YM BioSciences’ “Management’s Discussion and Analysis of Financial Condition and Results of Operations” (the “MD&A”) and the audited consolidated balance sheets as at June 30, 2007 and June 30, 2006 and the audited consolidated statements of earnings and retained earnings and changes in financial position for each of the years in the three year period ended June 30, 2007 (the “Financial Statements”) previously filed. The MD&A and the Financial Statements, in their entirety, are incorporated by reference in, and form part of, this Annual Information Form. All of the documents referred to above have been filed via SEDAR (System for Electronic Document Analysis and Retrieval) and are available to the public at SEDAR’s website, www.sedar.com.Further information may also be found on the Corporation’s website www.ymbiosciences.com. - 2 - GLOSSARY OF TERMS AND PROPER NAMES This glossary contains general terms used in the discussion of the biopharmaceutical industry, as well as specific technical terms used in the descriptions of our technology and business. Adjuvant - Substance added to a vaccine to enhance its immunogenicity (i.e. its ability to stimulate an immune response) Amgen - Amgen Incorporated ASCO - The American Society of Clinical Oncology AstraZeneca - AstraZeneca PLC BMS - Bristol Myers Squibb Company Cancer Vaccine - Vaccines or candidate vaccines designed to treat cancer cGMP - current good manufacturing practices, as mandated from time to time by health regulatory authorities CIM - Centro de Inmunología Molecular (Center for Molecular Immunology), Havana, Cuba CIMAB - CIMAB S.A., a Cuban company responsible for commercializing products developed at CIM CIMYM BioSciences - CIMYM BioSciences Inc., an 80% owned subsidiary of YM CR - Complete Response, the disappearance of a tumour CTA - Clinical Trial Application - previously known as an Investigational New Drug application which must be filed and accepted by the regulatory agency of Health Canada before each phase of human clinical trials may begin Cyclophosphamide - Approved chemotherapeutic agent Cytoprotective - Having the capacity to protect cells Cytotoxic - Having capacity to kill cells DEA - Drug Enforcement Administration (United States) DELEX - DELEX Therapeutics Inc., a wholly-owned subsidiary of YM which was wound up on April 30, 2006 into the Corporation Doxorubicin - Approved chemotherapeutic agent DSMB - Data Safety Monitoring Board EGFr - A protein known as Epidermal Growth Factor Receptor Eli Lilly - Eli Lilly and Company EMEA - The Europe Agency for the Evaluation of Medicinal Products - the European health regulatory authority - 3 - Epithelial - Derived from epithelium which is the layer of cells forming the epidermis of the skin and the surface layer of the serous and mucous membranes Eximias - Eximias Pharmaceutical Corporation 5-FU - Approved chemotherapeutic agent, Fluorouracil FDA - United States Food and Drug Administration Fusion protein - Two or more proteins genetically engineered to be produced as a single protein Genentech - Genentech Incorporated Genmab - Genmab A/S Glioma - A form of brain cancer involving the malignant transformation of a glial cell GMP - good manufacturing practices, i.e. guidelines established by the governments of various countries, including Canada and the United States, to be used as a standard in accordance with the World Health Organization's Certification Scheme on the quality of pharmaceutical products GnRH - Gonadotrophin Releasing Hormone; controlling the circulating levels of the sex hormones HER-1 positive tumors - Tumors expressing/producing the EGF receptor Humanized - The process whereby an antibody derived from murine cells is altered to resemble a human antibody. ImClone - ImClone Systems Incorporated IND - Investigational New Drug application which must be filed and accepted by the FDA before each phase of human clinical trials may begin Irinotecan - An approved chemotherapeutic agent In vivo - In the living body or organism. A test performed on a living organism ISIS - ISIS Pharmaceuticals Ligand - Used herein to describe a protein or peptide that binds to a particular receptor Lorus - Lorus Therapeutics Inc. Merck - Merck KGaA Metastatic - A term used to describe a cancer where tumor cells have migrated from the primary tumor to a secondary site (e.g. from prostate to bone) Monoclonal antibody (“MAb”) - Antibodies of exceptional purity and specificity derived from hybridoma cells Murine - adjective for mouse NCE - A new chemical entity Neoplastic - New and abnormal growth of tissue (neoplasm), which may be benign or cancerous - 4 - NSCLC - Non Small Cell Lung Cancer OFAC - Office of Foreign Assets Control of the United States Department of the Treasury Oncoscience - Oncoscience AG of Germany Orange Book - A reference to the Hatch/Waxman Act Orphan Drug - A drug aimed at treating a condition with an incidence of less than 200,000 per year in the United States (often given a seven year market exclusivity by the FDA OSI - OSI Pharmaceuticals, Inc. Overall Survival - For patients who have died, overall survival was calculated in months from the day of randomization to date of death. Otherwise, survival was censored at the last day the patient is known alive PR - Partial Response, the shrinkage of a tumour measured by decrease by at least 30% as measured by a decrease in the sums of the longest diameter according to RECIST criteria Passive Immunotherapy - Immunologically active material transferred into the patient as a passive recipient. Monoclonal antibodies are considered Passive Immunotherapy since antibodies are generated outside the body and given to the patient Phosphorylation - Addition/donation of a phosphate group to a particular amino acid which can lead to tumor growth RECIST - Response Evaluation Criteria in Solid Tumours, a US standard Roche - F.Hoffmann-LaRoche Ltd. SD - Stable Disease TAP - TAP Pharmaceuticals TGFα - Transforming growth factor alpha Therapeutic vaccine - An approach to the treatment of cancer utilizing “active immunotherapy” Tyrosine kinase - An enzyme that catalyzes the phosphorylation of tyrosine residues in proteins with nucleotides as phosphate donors YM (USA) - YM BioSciences USA Inc., a wholly-owned subsidiary of YM YM US Operations - YM BioSciences US Operations Inc., an indirect wholly-owned subsidiary of YM - 5 - FORWARD LOOKING STATEMENTS Statements contained in this annual information form that are not based on historical fact, including without limitation statements containing the words "believes," "may," “likely,” "plans," "will," "estimate," "continue," "anticipates," "intends," "expects" and similar expressions, constitute "forward-looking statements" within the meaning of the United States Private Securities Litigation Reform Act of 1995. Such forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause the actual results, events or developments to be materially different from any future results, events or developments expressed or implied by such forward-looking statements. Such factors include, without limitation, changing market conditions, our ability to obtain patent protection and protect our intellectual property rights, commercialization limitations imposed by intellectual property rights owned or controlled by third parties, intellectual property liability rights and liability claims asserted against us, the successful and timely completion of clinical studies, the impact of competitive products and pricing, new product development, uncertainties related to the regulatory approval process, product development delays, our ability to attract and retain business partners and key personnel, future levels of government funding, our ability to obtain the capital required for research, operations and marketing and other risks detailed elsewhere in this annual information form and in the documents incorporated by reference herein.These forward-looking statements are based on our beliefs and expectations on the date the statements are made, and subject to the requirements of applicable securities laws, we undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. In light of these risks, uncertainties and assumptions, the forward-looking events discussed in this annual information form might not occur and you should not place undue reliance on forward-looking statements.Forward-looking statements are subject to known and unknown risks, uncertainties and other factors that may cause our actual results, level of activity, performance or achievements to be materially different from those expressed or implied by such forward-looking statements, including: • the risk of our inability to profitably commercialize our products • the extent of any future losses • the risk of our inability to establish or manage manufacturing, development or marketing collaborations • the risk of delay of regulatory approvals and, ultimately, product launches • dependence on third parties for successful commercialization of our products • insufficient quota of active ingredient supply to complete clinical trials or to meet commercial demand • the risk of the termination or conversion to non-exclusive licenses or our inability to enforce our rights under our licenses • the uncertainty of recovery of advances to joint venture subsidiaries • other factors discussed under “Risk Factors”. Unless otherwise indicated, or the context requires otherwise, the information appearing in this annual information form is stated as at June 30, 2007 and references in this annual information form to “$” or “dollars” are to Canadian dollars. Information contained on our website is not part of this annual information form. In this annual information form, “YM BioSciences”, “YM”, “we”, “us”, “our” and the “Corporation” refer to YM BioSciences Inc. and its subsidiaries. CORPORATE STRUCTURE YM BioSciences Inc. was incorporated under the laws of the Province of Ontario on August 17, 1994 under the name “York Medical Inc.”. On February 7, 2001 we changed our name to “YM BioSciences Inc.” and on December 11, 2001 were continued into the Province of Nova Scotia under the Nova Scotia Companies Act. Our head office and principal place of business is 5045 Orbitor Drive, Building 11, Suite 400, Mississauga, Ontario, L4W 4Y4. Our registered head office is 1959 Upper Water Street, Suite 800, Halifax, Nova Scotia, B3J 2X2 Organizational Structure We currently have three material subsidiaries, shown in the following diagram: - 6 - (1) 20% owned by CIMAB S.A. (2) US operating subsidiary (formerly Eximias Pharmaceutical Corporation) On June 30, 2nc., an Ontario company was amalgamated under the laws of Ontario with CIMYM Inc., a Barbados company to form CIMYM BioSciences Inc (CIMYM). CIMYM is 80% owned by the Corporation and 20% owned by CIMAB. On May 2, 2005, the Corporation acquired all of the issued and outstanding shares of capital stock of DELEX Therapeutics Inc.YM issued to the DELEX shareholders common shares of YM in consideration for their DELEX shares and additional shares of YM in consideration for working capital in DELEX.On April 30, 2006 DELEX was dissolved and wound up. YM BioSciences USA Inc. (YM USA) was incorporated on November 23, 2005 under the laws of Delaware. YM US Operations was incorporated on April 10, 2006 under the laws of Delaware. On May 9, 2perations was merged with Eximias Pharmaceutical Corporation. Unless otherwise noted, “YM BioSciences”, “YM”, and the “Corporation” includes YM BioSciences Inc. and its subsidiaries. GENERAL DEVELOPMENT OF THE BUSINESS We were founded in 1994 to acquire rights to develop drug products. We are principally focused on products for the treatment of patients with cancer. In 1995, we secured our first drug licenses and our initial financing. We initially licensed a range of drug products at various stages of assessment and development, including certain of our current anti-cancer products. In 1998, we concentrated our activities on anti-cancer products. We have used funds raised in our initial financing and subsequent financings to advance certain of our licensed drug products through clinical trials in Canada, the United States, Europe and elsewhere, and to expand our portfolio of anti-cancer products by licensing additional cancer drug and cancer-related products in later stages of development. In addition, we have licensed certain drug products that were pre-clinical. See “Narrative Description of the Business - Products in Clinical Development” and “ Products in Pre-Clinical Development”. We have three product candidates currently in the clinical stage of development: - 7 - o NIMOTUZUMAB (previously known as TheraCIM hR3), a humanized monoclonal antibody, targeting the protein known as Epidermal Growth Factor Receptor ("EGFr"), is designed to treat epithelial cancers and to be administered prior to, simultaneously with, or subsequent to, chemotherapy and radiotherapy. In various Phase II trials, the drug has significantly improved the reported complete response rate to radiation in head-and-neck tumors and demonstrated clinical benefit in adult and pediatric glioma.The drug has reportedly been approved for sale in the People’s Republic of China (PRC) for nasopharangeal cancer and for head and neck cancer in Argentina, Columbia, and India. Certain of our rights to nimotuzumab have been sub-licensed to Daiichi-Sankyo Co. Ltd in Japan, Oncoscience AG in Europ, to Kuhnil Pharmaceutical Company for Korea and to Innogene Kalbiotech Ltd. of Singapore for certain Pacific-rim countries and certain African countries. o AeroLEF™, a proprietary formulation of both free and liposome-encapsulated fentanyl administered by pulmonary inhalation, is being developed for the treatment of severe and moderate acute pain including cancer pain.AeroLEF™ has been developed to provide both rapid onset and extended relief of pain while recognizing the need for interpersonal variability as well as inter-episode variability in the amount of drug needed.A 120-patient (99 randomized) Phase IIb trial reported positive results in 2007 and has been cleared by the US FDA in 2007 to commence a US trial. o TESMILIFENE is a small molecule drug with multiple modes of action that demonstrated enhancement of the activity of traditional chemotherapy. On January 30, 2007, we stopped our pivotal Phase III trial of tesmilifene in patients with metastatic or recurrent breast cancer on the basis that an interim analysis of 351 events indicated it was very unlikely significant differences in the overall survival rate would be shown between treatment arms. In a previous Phase III trial, tesmilifene was administered with doxorubicin and demonstrated a greater than 50% increase in survival in women with metastatic and recurrent breast cancer compared with the patients treated with doxorubicin alone. As at June 30, 2007, tesmilifene continues to be studied in a cooperative trial together with Sanofi-Aventis in which tesmilifene is added to Taxotere regimen for the treatment of women with metastatic breast cancer and we have announced the intention of conducting no additional clinical development. There is no indication of any public takeover offers by third parties in respect of YM's shares or by YM in respect of other companies' shares which have occurred during the last and current financial year. NARRATIVE DESCRIPTION OF THE BUSINESS We are a biopharmaceutical company engaged in the development of products primarily for the treatment of patients with cancer (see “Business Overview”). We own or in-license substances designed for anti-cancer use in order to advance them along the regulatory and clinical pathways toward commercial approval. Our licenses generally cover the major market countries of the developed world (including Canada, the United States, Japan and Europe) or are world-wide. We use our expertise to manage and perform what we believe are the most critical aspects of the drug development process which include the design and conduct of clinical trials, the development and execution of strategies for the protection and maintenance of intellectual property rights and the interaction with drug regulatory authorities internationally. We concentrate on drug development and do not engage in drug discovery, avoiding the investment of time and capital that is generally required before a compound is identified as appropriate for clinical trials. We have previously in-licensed certain preclinical products which have been relevant to our clinical programs. We both conduct and out-source clinical trials, and we out-source the manufacture of clinical materials to third parties. Our current portfolio of products in clinical development includes two anti-cancer agents (a monoclonal antibody and a small molecule) in a number of formulations currently targeting more than ten different tumors and/or stages of cancer as well as a proprietary inhalation delivery approach for fentanyl to treat acute pain including cancer pain. We also have a financial interest in two additional anti-cancer immunotherapies in pre-clinical development. We principally intend to license the rights to manufacture and market our drug products to other pharmaceutical companies in exchange for license fees and royalty payments and to continue to seek other in-licensing opportunities in pursuing our business strategy. We do not currently intend to manufacture or market products although we may, if the opportunity is available on terms that are considered attractive, participate in ownership of manufacturing facilities or retain marketing or co-development rights to specific products. - 8 - Risk Factors An investment in our securities is speculative and involves a high degree of risk. Prospective investors should carefully consider, together with other matters referred to in this Annual Information Form, the following risk factors. If any event arising from these risks occurs, our business, prospects, financial condition, results of operations and cash flows could be materially adversely affected. Risks Related To Our Business We are in the early stages of development and, as a result, are unable to predict whether we will be able to profitably commercialize our products. Since our incorporation in 1994, none of our products, licensed or owned, have received regulatory approval for sale in any jurisdiction in which we have an economic interest in a product. Accordingly, we have not generated any revenues from the product sales. A significant commitment of resources to conduct clinical trials and for additional product development will be required to commercialize most of the products. There can be no assurance that our remaining products will meet applicable regulatory standards, be capable of being produced in commercial quantities at reasonable cost or be successfully marketed, or that the investment made by us in the commercialization of the products will be recovered through sales, license fees or related royalties. We have a lack of revenues and a history of losses and, therefore, are unable to predict the extent of any future losses or when or if we will become profitable. Up to June 30, 2007, we recognized as revenue approximately $6.3 million from a number of licensing agreements including the July 2004 agreement signed with Tarcanta Inc. (a subsidiary of Cancervax Corporation, now Micromet Inc.) with respect to products relating to HER-1 and TGFa; a January 2005 agreement with Shin Poong Pharmaceutical Co., Ltd. to which we licensed the commercial rights for tesmilifene for the South Korean market; an August 2005 agreement with Kuhnil Pharmaceutical Co., Ltd. to which the Company licensed the commercial rights for nimotuzumab for the South Korean market; a January 2006 agreement with Innogene Kalbiotech Private Limited to which the Company licensed the commercial rights for nimotuzumab for several countries in Asia and Africa; and a July 2006 agreement among our subsidiary CIMYM BioSciences, CIMAB and Daiichi Pharmaceutical Co., Ltd. under which CIMYM licensed certain development and marketing rights for nimotuzumab in Japan. As at June 30, 2007, we have an accumulated deficit of $118.3 million. We expect expenditures and the accumulated deficit to increase as we proceed with our commercialization programs until such time as sales, license fees and royalty payments, if any, may generate sufficient revenues to fund our continuing operations. There can be no assurance that the revenues from the commercialization of our products will be sufficient to offset increases in expenditures and the accumulated deficit and therefore there can be no assurance of when or if we will become profitable. We depend upon being able to identify promising molecules for licensing or acquisition and successfully completing the acquisitions or licensing on economic terms. There is no assurance that we can continue to identify and license molecules for development. We do not conduct basic research of our own.Basic research on a particular drug product is conducted by biopharmaceutical companies, scientific and academic institutions and hospitals, or scientists affiliated with those institutions. Once the basic research is complete, we enter into license agreements to in-license the right to develop and market the products or acquire them. We have negotiated certain in-licensing agreements with the University of Manitoba, CancerCare Manitoba, Vincent Research and Consulting, and CIMAB. In addition, AeroLEF™ technology was developed at Dalhousie University. - 9 - We depend upon others for the manufacture, development and sale of our products. If we are unable to establish or manage collaborations in the future, there could be a delay in the manufacture, development and sale of our products. We enter into arrangements with and are dependent on others with respect to the manufacture, development and sale of our in-licensed products. Product development includes, but is not limited to, pre-clinical testing, regulatory approval processes, clinical testing, and the development of additional regulatory and marketing information. Our ability to successfully develop and commercialize our in-licensed products is dependent on our ability to make arrangements with others on commercially acceptable terms. The product development process may be delayed or terminated if we cannot secure or maintain such arrangements on terms acceptable to us or at all. We do not have long-term material third party manufacture, formulation or supply agreements, except with respect to one of our licensed products, nimotuzumab, which is manufactured in quantities sufficient for clinical testing by CIMAB or a related party, subject to certain terms and conditions of the licensing agreements between us and CIMAB and CIMAB shall supply commercial quantities or will source such supply if, as and when approval for sale has been granted. The formulation of AeroLEF™ is manufactured for us by Dalton Pharma Services in Toronto, Canada in quantities sufficient for clinical trials. Tesmilifene is manufactured for us by Abraxis Bioscience Inc. in Chicago, Illinois in quantities sufficient for clinical trials. We expect to enter into out-licensing agreements with others with respect to the manufacturing and marketing of our drug products. We may retain co-development and marketing rights if management determines it appropriate to do so. On November 12, 2003, we entered into the first out-licensing agreement through our subsidiary, CIMYM Inc., an Ontario corporation, now CIMYM BioSciences Inc. On such date, CIMYM BioSciences out-licensed the rights for nimotuzumab in most of Europe to Oncoscience. Under the terms of the agreement, CIMYM BioSciences is entitled to receive up to US$30 million as a share of any amounts received by Oncoscience in relation to the development or sublicensing of the product and/or as a royalty on. Once CIMYM BioSciences has received US$30 million, CIMYM BioSciences will continue to receive royalties on net sales of nimotuzumab but at a lesser percentage. YM and CIMYM (Barbados) (now CIMYM BioSciences Inc.) entered into the second out-licensing agreement with Tarcanta and CIMAB relating to the licensing of TGFa and HER-1 to Tarcanta from CIMAB. CancerVax (now, Micromet Inc.) received a license from the United States Department of Treasury authorizing Tarcanta to enter into the transactions with CIMAB and us. On July 13, 2004, the Corporation, CIMYM (Barbados), CIMAB and Tarcanta entered into a License, Development, Manufacturing and Supply Agreement. Under the terms of this agreement, the 2icense has been suspended until such time, if at all, that there is a default under the agreement with Tarcanta. Under the terms of the new agreement and in consideration for the suspension of the 2001 CIMYM License, we were entitled to receive an aggregate payment of $1,000,000 payable in four equal instalments, with the final payment being made on December 31, 2005. In addition, under the new agreement we may receive 35% of an aggregate of $16,350,000 in milestone payments to be paid by Tarcanta upon the successful completion of certain research and development activities. We have no continuing involvement in these research and development activities and have no future obligations under the development plan established by the out-licensing arrangement between CIMAB and Tarcanta. Finally, we retain an interest in the revenues from the manufacture, marketing and sub-licensing of the drugs. On July 25, 2ioSciences and CIMAB licensed development and marketing rights in Japan for nimotuzumab to Daiichi Pharmaceutical Co., Ltd. (a wholly owned subsidiary of Daiichi Sankyo Company, Ltd., one of Japan’s largest pharmaceutical companies).Under the agreement, CIMYM received an up-front payment of US$14.5 million and will receive certain milestone payments at certain stages of development for each of a number of indications as well as payments based on supply of nimotuzumab and sales performance in several cancer indications. There can be no assurance that we will be successful in maintaining our relationships with research institutions or others or in negotiating additional in-licensing or out-licensing agreements on terms acceptable to us or at all, or that any such arrangements will be successful. In addition, there can be no assurance that other parties will not enter into arrangements with such entities for the development or commercialization of similar products or that the parties with whom we have made such arrangements will not pursue alternative technologies or develop products on their own or in collaboration with others, including our competitors. If we do not establish sufficient in-licensing and out-licensing arrangements, we may encounter delays in product introductions or may find that the development, manufacture or sale of our licensed products could be materially adversely affected. - 10 - We have no experience in commercial manufacturing of our products and may encounter problems or delays in making arrangements for products to be commercially manufactured, which could result in delayed development, regulatory approval and marketing. We have not commercially launched any of our licensed or owned products and have no commercial manufacturing experience with respect to our products. To be successful, the products must be manufactured in commercial quantities in compliance with regulatory requirements and at acceptable costs. We do not have and do not intend to acquire facilities for the production of our products although we may invest in the ownership of production facilities if appropriate opportunities are available. Nimotuzumab is expected to be manufactured in quantities sufficient for clinical testing by CIMAB or a related party, subject to certain terms and conditions of the licensing agreements between us and CIMAB. Currently these expectations are being met. There can be no assurance, however, that such entities will be able to develop adequate manufacturing capabilities for commercial scale quantities in a commercially reasonable manner. Tesmilifene (which is licensed to us) and AeroLEF™ (which is owned by us) have been manufactured, finished and filled in small quantities for testing by third parties. The manufacturing processes for these drugs are such that we expect that commercial quantities of these drugs can be manufactured. If current suppliers cannot manufacture commercial quantities or we otherwise experience a problem with current suppliers, it will be necessary for us to obtain these drugs from new suppliers. We do not have supply agreements with the third party suppliers of tesmilifene or AeroLEF™, but suppliers have produced quantities for us to specification on purchase order. We expect that we could find new suppliers for AeroLEF™, if necessary. There can be no assurance, however, that we will be able to reach satisfactory arrangements with our current suppliers or, if necessary, new suppliers or that such arrangements will be successful.All manufacturing facilities must comply with applicable regulations in their jurisdiction or where products are to be sold. In addition, production of the licensed and owned products may require raw materials for which the sources and amount of supply are limited. An inability to obtain adequate supplies of such raw materials could significantly delay the development, regulatory approval and marketing of our licensed and owned products. We are dependent on devices from third parties in order to successfully commercialize AeroLEF™. Third-party devices will be an important element for successful commercialization of AeroLEF™ in both the inpatient and outpatient settings. We have selected the AeroEclipse(R) inhalation device for our Phase II clinical studies for the inpatient indications for AeroLEF™ and anticipate using the AeroEclipse(R) for our planned Phase III clinical studies for the inpatient market opportunity. Material changes to the AeroEclipse(R) device by the manufacturer or a decision to switch to an alternative inhalation device would likely delay the initiation of Phase III clinical trials. Switching after the initiation of Phase III studies, however, would require additional clinical trials and could significantly delay the commercialization of AeroLEF™. Currently DELEX purchases the AeroEclipse(R) and it does not have a defined supply agreement. While inpatient use of AeroLEF™, in the hospital or hospice setting, is accomplished with existing equipment such as the AeroEclipse(R), outpatient use will require a portable nebulization device. Several devices currently exist and are available for use with approved respiratory agents (bronchodilators, antibiotics, steroids).We have an active development program to evaluate and identify the best devices for use with AeroLEF™ and other pipeline products. Although we would prefer to access these devices on arms-length basis from the manufacturer, we will explore the benefits of a strategic partnership that could provide for custom adaptations to optimize product delivery, lower prices or other benefits. - 11 - The Drug Enforcement Administration limits the availability of the active ingredients in certain of our current drug candidates and, as a result, our quota may not be sufficient to complete clinical trials, or to meet commercial demand or may result in clinical delays. The DEA regulates chemical compounds as Schedule I, II, III, IV and V substances, with Schedule I substances considered to present the highest risk of substance abuse and Schedule V substances the lowest risk. Certain active ingredients in AeroLEF™, such as fentanyl, are listed by the DEA as Schedule II under the Controlled Substances Act of 1970. Consequently, their manufacture, research, shipment, storage, sale and use are subject to a high degree of oversight and regulation. For example, all Schedule II drug prescriptions must be signed by a physician, physically presented to a pharmacist and may not be refilled without a new prescription. Further, the amount of Schedule II substances we can obtain for clinical trials and commercial distribution is limited by the DEA and our quota may not be sufficient to complete clinical trials or meet commercial demand. There is a risk that DEA regulations may interfere with the supply of the drugs used in our clinical trials, and, in the future, our ability to produce and distribute our products in the volume needed to meet commercial demand. We are dependent on licenses from third parties and the maintenance of licenses is necessary for our success. We have obtained our rights to the licensed products under license agreements from various third party licensors as follows: (a)License Agreement between CIMAB and us dated May 3, 1995 as amended with respect to nimotuzumab; and (b)License Agreement between our Corporation, the University of Manitoba and The Manitoba Cancer Treatment and Research Foundation, carrying on its undertaking as CancerCare Manitoba, dated November 2, 2000 with respect to tesmilifene. As we own AeroLEF™, we do not have to license it. We depend upon the license rights to the licensed products and commercialization of the licensed products. While we believe we are in compliance with our obligations under the licenses, certain licenses may be terminated or converted to non-exclusive licenses by the licensors if there is a breach of the terms of the licenses. There can be no assurance that the licenses are enforceable or will not be terminated or converted. The termination or conversion of the licenses or our inability to enforce our rights under the licenses would have a material adverse effect on our business as we would not have the rights to the products that we are developing. To the extent that management considers a particular license to be material to our undertaking, we have entered into a signed license agreement for that license. Terms of certain remaining licenses are to be determined at a later date. The in-license agreements to which we are currently a party require us to maintain and defend the patent rights that we in-license against third parties. Although our current licenses are governed by the laws of Ontario, the enforcement of certain of them may necessitate pursuing legal proceedings and obtaining orders in other jurisdictions, including the United States and the Republic of Cuba. There can be no assurance that a court judgment or order obtained in one jurisdiction will be enforceable in another. In international venture undertakings it is standard practice to attorn to a neutral jurisdiction to seek remedy for unresolved commercial disputes. These arrangements are usually negotiated as part of the original business agreement. In the case of the license agreements with us, the parties have agreed that the law governing the agreements is Ontario law and the parties will attorn to the courts of Ontario or the Federal court of Canada to resolve any dispute regarding the agreements. One of our products is licensed from Cuba, a developing country. As is the case in many developing countries, the commercial and legal environment in Cuba is in a formative stage and may be subject to greater political risk. It is possible that we may not be able to enforce our legal rights in Cuba or against Cuban entities to the same extent that we would be able to do in a country with a more developed commercial and legal system. Termination of our license arrangements or difficulties in enforcement of such arrangements could have a material adverse effect on our ability to continue development of our licensed products from that country. - 12 - We have a number of license agreements with CIMAB. CIMAB is a corporation owned by an institution of the Government of Cuba that purportedly operates at arms-length from the state bureaucracy with regard to its business, scientific and administrative decision-making. CIMAB is akin to a "crown corporation" in Canada. CIMAB's management is purportedly both autonomous and responsible for the success of their business decisions. Despite the fact that CIMAB's management is purportedly both autonomous and responsible for business decisions and that the license agreements with us declare Ontario law as the governing law, because of the fact that CIMAB is ultimately a state-owned entity, we will not be able to force CIMAB to comply with any judgment if CIMAB or the Government of Cuba refuses to comply. We have advanced funds to our joint venture subsidiaries which we are only entitled to recover when the joint venture's net income exceeds the amount of cumulative advances. YM and CIMAB entered into a funding agreement with CIMYM (now CIMYM BioSciences) in November 1995 (the "Funding Agreement") in connection with the 1995 CIMYM License as amended. The Funding Agreement provides that we will arrange for the appropriate studies and clinical trials for the licensed products held by CIMYM BioSciences and will fund the cost of such studies and trials provided that doing so would not be commercially or scientifically unreasonable. Accordingly, we make the final determination as to whether or not a clinical trial expense is justified with respect to any given product. We are entitled to reimbursement of all advances made by us pursuant to the Funding Agreement, subject to the successful development of the licensed products and generation of income. CIMYM BioSciences repays such advances out of a portion of its revenues in priority to any revenue or profitsharingarrangements under the 1icense. As at June 30, 2007, we have advanced $26.5 million to CIMYM BioSciences and we have expensed the total amount. Any reimbursement of such advances would be considered to be income by us. We are reliant on licensors for research on new products. We do not conduct our own basic research with respect to the identification of new products. Instead, we rely upon research and development work conducted by others as a primary source for new products. While we expect that we will be able to continue to identify licensable products or research suitable for licensing and commercialization by us, there can be no assurance that this will occur. We conduct our business internationally and are subject to laws and regulations of several countries which may affect our ability to access regulatory agencies and may affect the enforceability and value of our licenses. Clinical trials on our products in development have been conducted by us in more than 20 countries including Canada, the United Kingdom, Japan, Germany, India, Russia and the United States and we intend to, and may, conduct future clinical trials in these and other jurisdictions. There can be no assurance that any sovereign government, including Canada's, will not establish laws or regulations that will be deleterious to our interests. There is no assurance that we, as a Canadian corporation, will continue to have access to the regulatory agencies in any jurisdiction where we might want to conduct clinical trials or obtain final regulatory approval, and there can be no assurance that we will be able to enforce our licenses in foreign jurisdictions. Governments have, from time to time, established foreign exchange controls which could have a material adverse effect on our business and financial condition, since such controls may limit our ability to flow funds into a particular country to meet our obligations under in-licensing agreements, and to flow funds which we may be entitled to, in the form of royalty and milestone payments, under out-licensing agreements out of a particular countryIn addition, the value of our licenses will depend upon the absence of punitive or prohibitive legislation in respect of biological materials. - 13 - We also conduct our business internationally and we currently license products and technologies from sources in Canada and Cuba. We have previously licensed, and intend to and may license, products from sources in other jurisdictions. We have licensed nimotuzumab from CIMAB, a corporation representing an academic institute in Cuba. The United States has maintained an embargo against Cuba, administered by the United States Department of Treasury. The laws and regulations establishing the embargo have been amended from time to time, most recently by the passage of the Cuban Liberty and Democratic Solidarity Act (the "Helms-Burton Act"). The embargo applies to almost all transactions involving Cuba or Cuban enterprises, and it bars from such transactions any US persons unless such persons obtain specific licenses from the United States Department of Treasury authorizing their participation in the transactions. There is Canadian legislation (the Foreign Extraterritorial Measures Act) which provides generally that judgments against Canadian companies under the Helms-Burton Act will not be enforceable in Canada. The US embargo could have the effect of limiting our access to US capital, US financing, US customers and US suppliers. In particular, our products licensed from Cuban sources, noted above, are likely to be prohibited from sale in the United States unless the United States Department of Treasury issues a license or the embargo is lifted. The Helms-Burton Act authorizes private lawsuits for damages against anyone who "traffics" in property confiscated, without compensation, by the Government of Cuba from persons who at the time were, or have since become, nationals of the United States. We do not own any real property in Cuba and, to the best of our knowledge, and based upon the advice of the Cuban government, none of the properties of the scientific centers of the licensors in which the licensed products were developed and are or may be manufactured was confiscated by the Government of Cuba from persons who at the time were, or have since become, nationals of the United States. However, there can be no assurance that this is correct. Risks Related To Our Financial Results And Need For Financing We may be a "passive foreign investment company" which could result in adverse US tax consequences for US investors. We may be deemed to be a "passive foreign investment company" ("PFIC"). A PFIC is a non-US corporation that meets an income test and/or an asset test. The income test is met if 75% or more of our gross income is "passive income" (generally, dividends, interest, rents, royalties, and gains from the disposition of assets producing passive income) in any taxable year. The asset test is met if at least 50% of the average value of our assets produce, or are held for the production of, passive income. Based on our current income, assets and activities, we may be a PFIC. As a result, a US holder of our common shares could be subject to increased tax liability, possibly including an interest charge, upon the sale or other disposition of the US holder's common shares or upon the receipt of "excess distributions". We may not be able to obtain necessary funding from sales or license fees or royalties and, as a result, may need to try to obtain future capital through the public market or private financing which may not be available on acceptable terms or at all. We may require additional funding for the commercialization of our products, licensed and owned, and if new products are licensed or acquired and put into development. The amount of additional funding required depends on the status of each project or new opportunity at any given time. Our business strategy is to in-license rights to promising drug products, further develop those products by progressing the products toward regulatory approval by conducting and managing clinical trials, and finally to out-license rights to manufacture and/or market resulting drug products to other pharmaceutical firms in exchange for royalties and license fees. Due to the in- and out-licensing arrangements and our dependence on others for the manufacture, development and sale of our in-licensed products, we do not have consistent monthly or quarterly expenditures and cannot determine the amount and timing of required additional funding with any certainty. As at June 30, 2007 we had cash and short-term deposits totalling $75.6 million and payables of $3.3 million. - 14 - We assess our additional funding needs on a project-by-project basis from time-to-time. To the extent that we are unable to fund our expenditures from sales, license fees and royalties, it may be necessary to reconsider whether to continue existing projects or enter into new projects, or it may be necessary to access either the public markets or private financings whenever conditions permit. In addition, we have no established bank financing arrangements and there can be no assurance that we will be able to establish such arrangements on satisfactory terms or at all. Such financing, if required and completed, may have a dilutive effect on the holders of our common shares. There is no assurance that such financing will be available if required, or that it will be available on favorable terms. Our operating results and stock price may fluctuate significantly. The trading price of our common shares, as with many emerging biopharmaceutical companies, is likely to be highly volatile. Factors such as the efficacy of our products or the products of our competitors, announcements of technological innovations by us or our competitors, governmental regulations, developments in our patents or other proprietary rights, our licensors or our competitors, litigation, fluctuations in our operating results, thin capitalization, market conditions for biopharmaceutical stocks and general market and economic conditions could have a significant impact on the future trading price of our common shares. In addition, our common shares are highly volatile since it may take years before any of our licensed products will receive final regulatory approval to be marketed in Canada, the United States or other territories. There is no assurance that an active trading market in our common shares will be sustained. Our common shares are listed for trading on the TSX, AMEX and AIM. However, there can be no assurance that an active trading market in our common shares on these stock exchanges will be sustained. Risks Related To Our Industry If our pre-clinical and clinical testing of drug products do not produce successful results, we will not be able to commercialize our products. Each of our products, licensed or owned, must be subjected to additional pre-clinical and/or clinical testing in order to demonstrate the safety and efficacy of our products in humans. Our ability to commercialize our products will depend on the success of currently ongoing pre-clinical and clinical trials and subsequent pre-clinical and clinical trials that have not yet begun. We are not able to predict the results of pre-clinical and clinical testing of our drug products. It is not possible to predict, based on studies or testing in laboratory conditions or in animals, whether a drug product will prove to be safe or effective in humans. Further, preclinical data may not be sufficient for regulators to accept positive clinical data for approval to commercialize a product. In addition, success in one stage of testing is not necessarily an indication that the particular drug product will succeed in later stages of testing and development. There can be no assurance that the pre-clinical or clinical testing of our products will yield satisfactory results that will enable us to progress toward commercialization of such products. Unsatisfactory results may have a material adverse effect on our business, financial condition or results of operations as they could result in us having to reduce or abandon future testing or commercialization of particular drug products. If our competitors develop and market products that are more effective than our existing product candidates or any products that we may develop, or obtain marketing approval before we do, our products may be rendered obsolete or uncompetitive. Technological competition from pharmaceutical companies, biotechnology companies and universities is intense and is expected to increase. Many of our competitors and potential competitors have substantially greater product development capabilities and financial, scientific, marketing and human resources than we have. Our future success depends in part on our ability to maintain a competitive position, including our ability to further progress our products, licensed or owned, through the necessary pre-clinical and clinical trials towards regulatory approval for sale and commercialization. Other companies may succeed in commercializing products earlier than we are able to commercialize our products or they may succeed in developing products that are more effective than our products. We consider our main competitors to be: Amgen Inc., AstraZeneca PLC, Bristol-Myers Squibb Company, F. Hoffmann-LaRoche Ltd., Genentech, Genmab A/S, ImClone Systems Inc. Merck KGaA, and OSI Pharmaceuticals, Inc. with respect to nimotuzumab. The main competitors, to our knowledge, for the AeroLEF™ product are Cephalon, Inc., Endo Pharmaceuticals Holdings Inc., Akela Inc., Alexza Molecular Delivery Corporation, Javelin Pharmaceuticals, Inc. (formerly IDDS, Inc.), Barr Pharmaceuticals, Inc., CeNeS Pharmaceuticals plc and Alza Corporation. - 15 - Our success depends in part on developing and maintaining a competitive position in the development and commercialization of our products, licensed or owned, and technological capabilities in our areas of expertise. The biotechnology and pharmaceutical industries are subject to rapid and substantial technological change. While we will seek to expand our technological capabilities in order to remain competitive, there can be no assurance that developments by others will not render our products non-competitive or that we or our licensors will be able to keep pace with technological developments. Competitors have developed technologies that could be the basis for competitive products. Some of those products may have an entirely different approach or means of accomplishing the desired therapeutic effect than our products and may be more effective or less costly than our products. In addition, other forms of medical treatment may offer competition to the products.The success of our competitors and their products and technologies relative to our technological capabilities and competitiveness could have a material adverse effect on the future pre-clinical and clinical trials of our products, including our ability to obtain the necessary regulatory approvals for the conduct of such trials. We are subject to extensive government regulation that increases the cost and uncertainty associated with gaining final regulatory approval of our product candidates. Securing final regulatory approval for the manufacture and sale of human therapeutic products in Canada and our other markets, including the United States, is a long and costly process that is controlled by that particular country’s national regulatory agency. The national regulatory agency in Canada is Health Canada, and in the United States it is the FDA. Other national regulatory agencies have similar regulatory approval processes, but each is slightly different. Approval in either Canada or the United States does not assure approval by other national regulatory agencies, although often test results from one country may be used in applications for regulatory approval in another country. Prior to obtaining final regulatory approval to market a drug product, every national regulatory agency has a variety of statutes and regulations which govern the principal development activities. These laws require controlled research and testing of products, government review and approval of a submission containing pre-clinical and clinical data establishing the safety and efficacy of the product for each use sought, approval of manufacturing facilities including adherence to good manufacturing practices during production and storage, and control of marketing activities, including advertising and labelling. None of our products have been completely developed or tested and, therefore, we are not yet in a position to seek final regulatory approval to market any of our products. To date we have obtained various regulatory approvals to develop and test our products. Nimotuzumab has been approved for testing in the US, Canada, Europe, Japan, Korea, and Indonesia/Malaysia/Singapore and has been designated as an orphan drug in Europe and the United States. It is in Phase II and III trials in certain of those territories. Trials of AeroLEF™ have concluded a Phase I, IIa and IIb in Canada, a Phase II has been cleared for initiation in the US and a Phase III is currently being designed. Nimotuzumab, which is being developed in Canada, Europe, Japan and other Southeast Asian countries sub-licensed by YM is also being separately developed or tested in India, China, Argentina, Columbia, and Cuba. The US established an embargo against Cuba in 1961, reinforced by the Helms-Burton Act in 1996 and is among several nations which have been identified by the US Department of State as being a state sponsoring terrorism. As such the US Government has put in place certain limitations on conduct of business with Cuba and anti-terrorism legislation against Cuba. Although as of the date of this filing such anti-terrorism controls have not had any adverse effect on our operations, because of the anti-terrorism controls and the Helms-Burton Act there is no assurance that the Corporation will be able to complete clinical testing in the United States or obtain final regulatory approval in order to successfully commercialize our nimotuzumab in the United States. We were successful in September 2006 in our application for a Special License to import nimotuzumab for a clinical trial in the US and received clearance for this trial from the FDA in certain of these territories following the fiscal 2007 year end. - 16 - There can be no assurance that the licensed products will be successfully commercialized. The process of completing clinical testing and obtaining final regulatory approval to market the licensed products is likely to take a number of years for most of the licensed products and require the expenditure of substantial resources. Any failure to obtain, or a delay in obtaining, such approvals could adversely affect our ability to develop the product and delay commercialization of the product. Further, there can be no assurance that our licensed products will prove to be safe and effective in clinical trials under the standards of the regulations in our territories or receive applicable regulatory approvals from applicable regulatory bodies. Changes in government regulations although beyond our control could have an adverse effect on our business. We have, or have had, licenses with, or clinical trials at, various academic organizations, hospitals and companies in Canada, Cuba, Italy, Japan, Germany, the United States and the United Kingdom and numerous other countries and we depend upon the validity of our licenses and access to the data for the timely completion of clinical research in those jurisdictions. Any changes in the drug development regulatory environment or shifts in political attitudes of a government are beyond our control and may adversely affect our business. Our business may also be affected in varying degrees by such factors as government regulations with respect to intellectual property, regulation or export controls. Such changes remain beyond our control and the effect of any such changes cannot be predicted. These factors could have a material adverse effect on our ability to further develop our licensed products. Risks Related To Intellectual Property And Litigation Our success depends upon our ability to protect our intellectual property and our proprietary technology. Our success will depend, in part, on our ability and our licensors’ ability to obtain patents, maintain trade secrets protection, and operate without infringing on the proprietary rights of third parties or having third parties circumvent our rights. Certain licensors and the institutions that they represent, and in certain cases, us on behalf of the licensors and the institutions that they represent, have filed and are actively pursuing certain applications for Canadian and foreign patents. The patent position of pharmaceutical and biotechnology firms is uncertain and involves complex legal and financial questions for which, in some cases, certain important legal principles remain unresolved. There can be no assurance that the patent applications made in respect of the owned or licensed products will result in the issuance of patents, that the term of a patent will be extendable after it expires in due course, that the licensors or the institutions that they represent will develop additional proprietary products that are patentable, that any patent issued to the licensors or us will provide us with any competitive advantages, that the patents of others will not impede our ability to do business or that third parties will not be able to circumvent or successfully challenge the patents obtained in respect of the licensed products. The cost of obtaining and maintaining patents is high. Furthermore, there can be no assurance that others will not independently develop similar products which duplicate any of the licensed products, or, if patents are issued, design around the patent for the product. There can be no assurance that our processes or products or those of our licensors do not or will not infringe upon the patents of third parties, or that the scope of our patents or those of our licensors will successfully prevent third parties from developing similar and competitive products. Much of our know-how and technology may not be patentable, though they may constitute trade secrets. There can be no assurance, however, that we will be able to meaningfully protect our trade secrets. To help protect our intellectual property rights and proprietary technology we require employees, consultants, advisors and collaborators to enter into confidentiality agreements. There can be no assurance that these agreements will provide meaningful protection for our trade secrets, know-how or other proprietary information in the event of any unauthorized use or disclosure. - 17 - We maintain patents in connection with nimotuzumab, AeroLEF™ and tesmilifene. The following is a description of our key current and pending patents in connection with these drug products. Nimotuzumab CIMYM is the exclusive licensee for particular territories including the United States under a patent estate that includes composition of matter coverage for nimotuzumab, and further includes coverage for nimotuzumab-based formulations and end-uses in the treatment of EGFr-dependent cancers. The composition-of-matter patents are granted in the United States, in Europe, are allowable in Japan, and are pending in Canada. CIMYM's key US patent, US 5,891,996 expires in November 2015, and term extensions of up to five years may be available under the Patent Term Restoration Act. The same term and extension apply also to the key European patent, EP 712863. We are aware of US 5,770,195, a patent granted to Genentech, for the anti-cancer use of EGFr MAbs in combination with a cytotoxic agent. We are also aware of US patents granted to others in this field. In April 2001 Rorer International (Overseas) ("Rorer") was issued the US 6,217,866 which includes claims to any antibody targeting the EGFr administered with any anti-neoplastic agent. We believe that the Rorer patents are exclusively licensed to ImClone A counterpart patent has been granted in Europe. We have filed an opposition to the grant of the European patent. The opposition proceedings in Europe have been suspended pending the outcome of cases in the U.K. and Germany related to inventorship claims filed by Yeda Research and Development Corporation, Ltd. (“Yeda”). A September 19, 2006 decision in the United States District Court of Southern New York granted sole inventorship of the ‘866 patent to scientists from Weizmann Institute of Science (Rehovet, Israel) represented by Yeda.Yeda now has the right to grant non-exclusive licenses in the United States.In addition, we are aware of a separate series of national patent applications filed by ImClone, and represented by EP1080113, claiming the anti-cancer use of radiation in combination with any inhibitor of any receptor tyrosine kinase that is involved in the genesis of tumours.ImClone has also filed a US and PCT applications covering the use of EGFr MAbs to treat patients having tumors that do not respond to treatment with conventional therapies. We continue to monitor Imclone’s pending radiation-related patent applications.A European patent application claiming the use of radiation in combination with tyrosine kinase receptors was withdrawn due to prior art brought to the attention of the examiner. We plan on virgorously challenging ImClone’s claims in respect of the radiation-related patent applications by having filed additional prior art in the EU and Japan. The outcome of these challenges cannot be predicted, and there can be no assurance that we will succeed in challenging the validity or scope of patent claims by ImClone or any other patent applicant. If our challenges are not successful, this may have a material adverse effect on our business. The manufacturing of nimotuzumab may fall within the scope of process patents owned by Protein Design Labs Inc., Genentech, and the Medical Research Council of the United Kingdom.We are aware that some of these process patents are currently being challenged by companies other than us. In the event any of the applicable process patents are upheld, we believe we will be able to obtain licenses under such patents on commercially reasonable terms, though there can be no assurance of this. There may also be risks related to nimotuzumab as our license originates from Cuba.Cuba is a socialist country and, under the current patent law, ownership of the inventions of the Cuban inventors for which patent applications have been filed rests with the State. The material license agreement for our Cuban sourced products is a license agreement between us and CIMAB, dated May 3, 1995, as awarded, with respect to nimotuzumab. There is no guarantee that, in the event of a change in the political regime, the Cuban government will continue to honour such license agreement. - 18 - AeroLEF™ The AeroLEF™ product is described in four patent families. We own key patents, expiring in 2014, claiming a method of administering systemic analgesia by inhaling free and liposome-encapsulated opioid analgesic. North American coverage includes a reissued US patent and a Canadian patent. We own two US applications with counterpart PCT applications, expiring in 2024, claiming the formulation for use in a method comprised of continuously inhaling the formulation to deposit at least one rapid-onset opioid and one sustained-effect opioid in the lungs to avoid the onset of side effects. A pending PCT application entitled "Stable Compositions" claims the manufacturing method and other physical characteristics of the formulation. We are aware of US patents owned by Phares Pharmaceutical Research NV related to a method of manufacturing liposome compositions. These patents expire in 2008 and are not expected to adversely affect our commercial activities. Tesmilifene We are the exclusive licensee to patents and patent applications from the University of Manitoba for tesmilifene. Patents that claim the use of tesmilifene in combination with chemotherapeutic agents have been issued in the United States, Europe, Japan, Canada and Australia. US patent 5,859,065 broadly claims the use of tesmilifene and structurally related analogs in combination with any chemotherapeutic for the treatment of any cancer. Although the twenty-year term of this patent expires in December 2010, we plan to take full advantage of patent terms extensions of up to five additional years granted under the Patent Term Restoration Act in the United States. Other issued patents US 6,284,799 and US 5,747,543 expire in 2014 and 2015 respectively.
